ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                     Johnson v. Salvation Army, 2011 IL App (1st) 103323




Appellate Court            ANDRE JOHNSON, Plaintiff-Appellant, v. THE SALVATION ARMY,
Caption                    Defendant-Appellee.



District & No.             First District, Fifth Division
                           Docket No. 1-10-3323


Filed                      August 12, 2011


Held                       The exculpatory clause in the admittance statement plaintiff signed upon
(Note: This syllabus       entering defendant’s drug and alcohol rehabilitation program relieved
constitutes no part of     defendant of liability for the injuries plaintiff suffered in a single-car
the opinion of the court   accident while a passenger in one of defendant’s vehicles.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 00-CR-10872; the
Review                     Hon. Jennifer Duncan-Brice, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  Randall W. Schwartz, of Schwartz Law Firm, of Chicago, for appellant.
Appeal
                            James W. Ford and Meghan A. Gonnissen, both of Brenner, Ford,
                            Monroe & Scott, Ltd., of Chicago, for appellee.


Panel                       PRESIDING JUSTICE FITZGERALD SMITH delivered the judgment
                            of the court, with opinion.
                            Justices J. Gordon and Howse concurred in the judgment and opinion.



                                              OPINION

¶1          Plaintiff Andre Johnson appeals from an order of the circuit court granting summary
        judgment against him and in favor of defendant the Salvation Army.1 Plaintiff was injured
        in a single-car crash while a passenger in a Salvation Army-owned vehicle being driven by
        a Salvation Army employee. Plaintiff filed this action against defendant alleging that its
        employee, Dennis Rushing, negligently drove a truck causing plaintiff’s injuries. Defendant
        filed an affirmative defense alleging that plaintiff’s claims are barred because he signed an
        exculpatory agreement, contained in a beneficiary’s admittance statement, when he entered
        the Salvation Army’s adult rehabilitation program, agreeing to hold defendant free and
        harmless from any and all liability if he were injured while a beneficiary of the Salvation
        Army’s drug and alcohol rehabilitation program. The parties filed cross-motions for
        summary judgment on defendant’s affirmative defense. The circuit court granted summary
        judgment in favor of defendant and against plaintiff. For the following reasons, we affirm.

¶2                                        I. BACKGROUND
¶3          The record reveals the following pertinent facts and procedural history. In August 2007,
        Johnson sought treatment from the Salvation Army adult rehabilitation program in Chicago
        and was enrolled as a beneficiary in the drug and alcohol rehabilitation program at the time
        of the injury. The rehabilitation program is run by the Salvation Army, a religious and
        charitable organization that provides social services to the disadvantaged, including drug and
        alcohol rehabilitation. The rehabilitation center (Center) is “dedicated solely to the social and
        physical rehabilitation and the spiritual regeneration of those persons who are in need of such
        assistance.” The program lasts 12 months and is designed to “move an individual from
        dependency on drug and alcohol use to a point at which he can hold gainful employment on
        the outside.” There are three components to the program: drug/alcohol education, spiritual


                1
                  Plaintiff initially brought suit against both the Salvation Army and Dennis M. Rushing.
        Plaintiff voluntarily dismissed Rushing from the action on September 29, 2010.

                                                  -2-
     development, and work therapy. The work therapy portion of the program consists of a 40-
     hour-per-week work therapy assignment.
¶4       To become a beneficiary of the program, an individual must complete an application and
     intake process during which a Salvation Army employee meets with the beneficiary. Once
     accepted into the program, the beneficiary lives at the Salvation Army Center located at 506
     North Des Plaines Street, and is assigned certain job responsibilities which equate to a 40-
     hour work week. The beneficiaries are assigned a room to live in, fed three meals per day,
     and given a $7-per-week “gratuity” for the purchase of discretionary items.
¶5       Plaintiff applied to the rehabilitation program at 506 North Des Plaines Street in August
     2007. He had previously participated in the same program at the adult rehabilitation center
     located at 2358 North Clybourn in Chicago. He chose to apply to the program at North Des
     Plaines in 2007 instead of the program at North Clybourn because he heard that the North
     Des Plaines program was larger and had more opportunities.
¶6       Plaintiff voluntarily reentered defendant’s program in 2007 because he “wanted the
     miracle.” According to his deposition, he was “healed” when he participated in the program
     on North Clybourn in 2004, and he “wanted the miracle” again. Plaintiff has participated in
     other rehabilitation programs, including those offered through the Department of Veterans
     Affairs (hereafter VA).
¶7       Robert St. Julien completed the intake process for plaintiff and admitted plaintiff into the
     rehabilitation program in 2007. As part of the intake process, St. Julien read the beneficiary’s
     admittance statement out loud to plaintiff prior to plaintiff signing the form in St. Julien’s
     presence. The beneficiary’s admittance statement in question reads as follows:
             “THE SALVATION ARMY ADULT REHABILITATION
             CENTER
             BENEFICIARY’S ADMITTANCE STATEMENT
                 I recognize my need for assistance and hereby apply for admission to the Adult
             Rehabilitation Center. I understand that The Salvation Army is a religious and
             charitable organization and that this Adult Rehabilitation Center is dedicated solely
             to the social and physical rehabilitation and the spiritual regeneration of those
             persons who are in need of such assistance.
                 I further understand that under no circumstances can this Center be under any
             obligation to me; and that I am a beneficiary and not an employee of this Center.
                 I understand that my admission and continued residence is dependent upon my
             needing such assistance and my willingness to help myself and others so situated,
             including the vountary [sic] performance of such duties as may be assigned to me.
                 I agree for myself, my heirs or assigns, that should any accident occur involving
             personal injury to myself or loss or damage to my properly [sic] during my residence
             in this Center, to hold The Salvation Army free and harmless from any and all
             liability in connection therewith.
                 Any personal property left upon my departure from this Center and not claimed
             within thirty days by me or by my authorized representative shall become the

                                               -3-
               property of The Salvation Army to dispose of to the best interests of the Center.
                    I further agree to attend religious services in the chapel regularly as arranged by
               the Administrator.
                    I agree not to enter or remain in this building under the influence of intoxicants
               or enter the building with such in my possession.”
       The statement was signed and dated by plaintiff and a witness.
¶8         Plaintiff also signed a “Room & Board Agreement,” which reads:
               “I understand that The Salvation Army is a religious, charitable and non-profit
               organization and that this Adult Rehabilitation Center is dedicated solely to the social
               and physical rehabilitation and the spiritual regeneration of those persons who are in
               need of such assistance.
                    I understand that while ability to pay for service is not a criterion for admission
               to the Adult Rehabilitation Center program, beneficiaries admitted to the Center for
               rehabilitation shall be required to pay room and board when receiving outside income
               such as social security, state and local welfare, military or other disability benefits.
                    I understand that the room and board fee shall be established at 75% of the
               outside income, but shall not exceed the cost of room and board as determined
               annually by an approved formula. Room and board is payable monthly, due by the
               5th of each month.
                    The established amount of room and board as of today’s date is $75 [handwritten
               amount] per week.
                    Since the room and board fee covers cost only and not the ‘value’ of comparable
               room and board if purchased at restaurant and lodging house rates, I am aware that
               this fee does not cover the cost of the program and, therefore, does not in any way
               diminish my required participation in the Center program.
                    I understand I must abide by all rules of the house and that by paying room and
               board I do not have additional privileges. I must remain alcohol-free and drug-free.
               If I break any of the above mentioned rules I could be asked to leave.”
       This form was signed and dated by plaintiff and a witness.
¶9         While participating in the rehabilitation program at 506 North Des Plaines, plaintiff
       participated in work therapy, drug and alcohol meetings, and counseling sessions.
¶ 10       At the time of plaintiff’s injury, plaintiff was a resident of the Center and was
       “performing work as a beneficiary of the Salvation Army” as part of the work therapy
       program. As such, plaintiff was accompanying employee Rushing as an assistant in picking
       up and delivering donations to the Salvation Army. While a passenger in the Salvation
       Army-owned vehicle being driven by Salvation Army employee Rushing, the passenger door
       opened and plaintiff fell out of the vehicle. Plaintiff sustained injuries to his arm which
       required medical treatment.
¶ 11       Plaintiff filed a complaint against Rushing and the Salvation Army, alleging that, while
       performing his work therapy assignment, he was injured as a proximate result of Rushing’s
       negligence in operating the vehicle.

                                                 -4-
¶ 12       Defendant and Rushing filed their first affirmative defense, alleging that plaintiff was a
       beneficiary in the Salvation Army’s drug and alcohol rehabilitation program, that plaintiff
       agreed to perform work therapy as a part of his voluntary participation in the rehabilitation
       program, and that upon entering the program, plaintiff agreed via the exculpatory statement
       to hold defendants free from any and all liability for any injuries sustained as a result of his
       participation in the program. Defendants plead that plaintiff was not an employee of the
       Salvation Army.
¶ 13       Plaintiff and defendants filed cross-motions for summary judgment on the issue of
       whether the exculpatory statement signed by plaintiff acts as a waiver of defendants’ liability
       for allegedly injuring plaintiff in the automobile accident. Plaintiff voluntarily dismissed
       Rushing as a defendant prior to the circuit court’s ruling on the parties’ cross-motions for
       summary judgment. Defendant argued that the exculpatory clause is a complete bar to
       plaintiff’s claim, while plaintiff maintains that the waiver is unenforceable because it not
       only violated public policy, but the accident at issue was not covered by the exculpatory
       language of the agreement.
¶ 14       The circuit court granted defendants’ motion for summary judgment and denied
       plaintiff’s motion for summary judgment on the affirmative defense, finding that the
       exculpatory clause in the beneficiary’s admittance statement was a complete bar to plaintiff’s
       claims. Plaintiff appeals.

¶ 15                                        II. ANALYSIS
¶ 16                1. The Exculpatory Clause Was Not Against Public Policy
¶ 17       On appeal, plaintiff first contends that the trial court erred in granting summary judgment
       against him where there are genuine issues of material fact present in this case. Specifically,
       plaintiff argues that the exculpatory clause was against public policy and should not have
       been enforced against him because: (1) his relationship with defendant was “akin” to an
       employee/employer relationship; and (2) the disparity in bargaining power between plaintiff
       and defendant rendered the exculpatory clause unenforceable. We disagree.
¶ 18       Summary judgment is proper when the pleadings, affidavits, depositions and admissions
       of record, construed strictly against the moving party, show there is no genuine issue as to
       any material fact and that the moving party is entitled to judgment as a matter of law. Morris
       v. Margulis, 197 Ill. 2d 28, 35 (2001). This relief is an appropriate tool to employ in the
       expeditious disposition of a lawsuit in which “ ‘the right of the moving party is clear and free
       from doubt.’ ” Morris, 197 Ill. 2d at 35 (quoting Purtill v. Hess, 111 Ill. 2d 229, 240 (1986)).
       We review a trial court’s grant of summary judgment de novo (Morris, 197 Ill. 2d at 35), and
       we will only disturb the decision of the trial court where we find that a genuine issue of
       material fact exists (Addison v. Whittenberg, 124 Ill. 2d 287, 294 (1988)).
¶ 19       “An exculpatory agreement constitutes an express assumption of risk wherein one party
       consents to relieve another party of a particular obligation.” Platt v. Gateway International
       Motorsports Corp., 351 Ill. App. 3d 326, 330 (2004). Generally, exculpatory agreements are
       enforceable unless: (1) it would be against the settled public policy of the state to do so; or
       (2) there is something in the social relationship of the parties which militates against

                                                 -5-
       upholding the agreement. Harris v. Walker, 119 Ill. 2d 542, 548 (1988). Exculpatory
       agreements are contrary to public policy if they are: (1) between an employer and employee;
       (2) between the public and those charged with a duty of public service, such as a common
       carrier or a public utility; or (3) between parties where there is a disparity of bargaining
       power so that the agreement does not represent a free choice on the part of the plaintiff, such
       as a monopoly. White v. Village of Homewood, 256 Ill. App. 3d 354, 358-59 (1993). An
       agreement in the nature of a release or exculpatory clause is a contract, and the legal effect
       is to be decided by the court as a matter of law. Hamer v. Segway Tours of Chicago, LLC,
       402 Ill. App. 3d 42, 44 (2010).
¶ 20        Initially, plaintiff argues that his relationship with defendant is “akin” to an employment
       relationship. Specifically, plaintiff argues that he was working in exchange for the
       “necessities of life” and that upholding the exculpatory agreement here would allow
       defendant to “employ” workers without giving them the protection of workers’
       compensation. We disagree.
¶ 21        The relationship between plaintiff and defendant was that of a beneficiary and charitable
       organization. Plaintiff was a resident and beneficiary of the rehabilitation center at the time
       of injury. As such, plaintiff was required to participate in defendant’s established
       rehabilitation program. Plaintiff testified at his deposition that, as part of the rehabilitation
       program, he was required to make his bed, keep his area clean, attend drug and alcohol
       meetings at the Center, and participate in work therapy. While performing work therapy,
       plaintiff received training in skills necessary to secure employment upon leaving the
       program. The work therapy and skills training were necessary for plaintiff, who had not held
       a job in over 30 years.
¶ 22        Moreover, the beneficiary’s admittance statement, which plaintiff signed, sets forth the
       conditions under which the beneficiary enters the rehabilitation program, including: “I am
       a beneficiary and not an employee of this Center.” Also, the work therapy statement plaintiff
       signed sets forth that “work therapy is to be considered an essential part of [the beneficiary’s]
       rehabilitation.” The work therapy program is not employment and beneficiaries are not paid
       for their work. Plaintiff voluntarily entered into the rehabilitation program, had a meeting
       during which Salvation Army counselor St. Julien read the beneficiary’s admittance
       statement out loud to plaintiff, and plaintiff ultimately signed the admittance statement
       acknowledging that the beneficiary relationship was not an employment relationship. We are
       not now persuaded by plaintiff’s argument that he was, in fact, an employee of the Salvation
       Army.
¶ 23        While the parties have not directed us to and we have not found Illinois case law in this
       area, we note that a United States District Court has considered a related issue. While we are
       not bound by the determinations of that court, we do find its reasoning instructive. In
       Williams v. Strickland, 837 F. Supp. 1049 (N.D. Cal. 1993), the district court was tasked with
       determining, for purposes of summary judgment, whether a beneficiary participating in the
       Salvation Army’s rehabilitation program who performed work therapy tasks was an
       employee of the Salvation Army under the Fair Labor Standards Act of 1938 (FLSA) (29
       U.S.C. § 3(d) (1988)). Williams, 837 F. Supp. at 1051. The court granted summary judgment
       in favor of the Salvation Army, finding that, although he performed work therapy tasks, the

                                                 -6-
       beneficiary was not an employee of the Salvation Army for purposes of FLSA, where: he
       signed a statement when he entered the program agreeing that beneficiaries were not
       employees; he did not fill out any employment-related forms; the work therapy element of
       the program was designed to “help those in the program overcome their addictions and
       become productive,” and the beneficiary had indicated his need to solve his drinking
       problem; he was not a commercial beneficiary of the Salvation Army’s services; work
       therapy was intended to give participants a sense of worth, responsibility and
       accomplishment; and the work therapy was not used as a source of cheap labor by the
       Salvation Army. Williams, 837 F. Supp. at 1052-54. The court concluded:
                “In view of the economic realities and the totality of the circumstances, the basic
                relationship between the Salvation Army and plaintiff was not one of employment
                but was one of rehabilitation. The work element of the rehabilitation program was to
                give the beneficiaries a sense of worth, responsibility and accomplishment, and was
                not used as a source of cheap labor for defendant.” Williams, 837 F. Supp. at 1053-
                54.
       As in Williams, plaintiff here was not an employee of the Salvation Army.
¶ 24        Nor do we find that there existed such a disparity in bargaining positions between
       plaintiff and defendant that the agreement did not represent plaintiff’s free choice. See White,
       256 Ill. App. 3d at 358-59. Plaintiff contends that he and other beneficiaries of the program,
       as unemployed, homeless, and substance-abusive applicants, had no free choice or reasonable
       alternative in bargaining with defendant over the conditions of enrollment in the program.
       Plaintiff argues that he had no free choice because, “[e]ssentially, the applicant must accept
       the terms of the Salvation Army, including the exculpatory agreement, or be denied food and
       shelter. If an applicant rejects the ‘agreement,’ he is returned to the homeless and foodless
       environment from which he came.” Plaintiff’s argument fails where: (1) the food and shelter
       offered by defendant were merely incident to the rehabilitation program; and (2) defendant
       could have sought rehabilitation services elsewhere.
¶ 25        First, defendant did not offer plaintiff food and shelter, or “the necessities of life.”
       Rather, these benefits were merely incident to the rehabilitation program. Defendant does not
       offer room and board to individuals, but offers its beneficiaries an opportunity to participate
       in the rehabilitation program. In signing the agreements and being accepted into the program,
       plaintiff agreed to participate in the rehabilitation program, which happened to include room
       and board.
¶ 26        Second, the record disputes plaintiff’s assertion that he had no choice but to enter into
       defendant’s rehabilitation program. Plaintiff testified that he entered defendant’s
       rehabilitation program because defendant had previously helped him deal with his addictions
       in 2004 and he wanted another “miracle.” Plaintiff sought treatment for drug and alcohol
       addiction, not food and shelter. Plaintiff also testified that he has received rehabilitation
       services at the other addiction centers, including the Haymarket House and various VA
       facilities. He lived in-residence at many of these facilities. In fact, after the injury at issue
       here, plaintiff left defendant’s facility and lived in the Franciscan House. Plaintiff testified
       that, although he was homeless after leaving the Salvation Army in 2007, he “was connected.


                                                 -7-
       I was hooked up with the social worker in the VA ***. She hooked me up with the pre-bid
       program that’s in the VA and with the shelter, Franciscan.” He then stayed at the Franciscan
       shelter and completed a rehabilitation program. Plaintiff also testified that, when he
       previously completed defendant’s program, he was drug-free and lived with his mother and
       brother. Plaintiff testified that defendant’s rehabilitation program he completed in 2004 was
       the first drug and alcohol program he had been involved with. He testified that he did not
       know if he could have entered into any other drug and alcohol rehabilitation programs other
       than defendant’s program in 2007 because he had never tried to do so. Despite the
       alternatives available to him, plaintiff voluntarily chose to enter defendant’s rehabilitation
       program in August 2007. Plaintiff admitted at deposition that he could have left the program
       at anytime he chose to do so. He also could have refused to participate in the rehabilitation
       program, as the program is entirely voluntary and beneficiaries remain in the program only
       as long as they choose to do so.
¶ 27       Plaintiff, however, decided to enter into and remain in the program, knowing that he had
       to meet certain program requirements including participation in work therapy, and with the
       knowledge that he signed a waiver of liability. The beneficiary’s admittance statement signed
       by plaintiff explains the conditions under which the beneficiary enters the rehabilitation
       program. In order to be admitted and to remain in the program, plaintiff must need assistance,
       be willing to help himself and others, voluntarily perform any duties assigned him, attend
       religious services, remain sober, and refrain from bringing intoxicants into the center. In
       addition, plaintiff agreed by signing the beneficiary’s admittance statement that, “should any
       accident occur involving personal injury to myself or loss or damage to my property during
       my residence in this Center, [he would] hold The Salvation Army free and harmless from any
       and all liability in connection therewith.”
¶ 28       This agreement represents plaintiff’s free choice, where plaintiff was aware of and agreed
       to all of the program requirements, including the exclusionary clause. Plaintiff was not
       required to enter into the program but, rather, could have chosen not to agree to the terms of
       the program and not to enter into the program. Instead, plaintiff voluntarily agreed to the
       requirements and became a beneficiary of the program.
¶ 29       Plaintiff urges us to find that White v. Village of Homewood, 256 Ill. App. 3d 354, where
       a different division of this court found that economic compulsion facing those in search of
       employment can represent a disparity of bargaining power between a job applicant and a
       potential employer, is dispositive here. White, however, is inapposite to the case at bar. In
       White, the plaintiff participated in a physical agility test as part of her application to become
       a firefighter/paramedic for the village. White, 256 Ill. App. 3d at 355. The plaintiff was
       injured during the physical agility test and brought a negligence action against the village,
       notwithstanding an exculpatory agreement she had signed. White, 256 Ill. App. 3d at 356.
       The defendant was required by law to administer the physical agility test and the plaintiff had
       a legal right to participate. White, 256 Ill. App. 3d at 357. The plaintiff claimed that the
       exculpatory clause was unenforceable because it lacked consideration and violated public
       policy. White, 256 Ill. App. 3d at 356. A different division of this court agreed, stating that
       although exculpatory clauses may act as a total bar to a plaintiff’s negligence claim, a release
       must be based upon consideration. White, 256 Ill. App. 3d at 357-58. Since the defendants

                                                 -8-
       were required by law to administer the physical agility test, there was no consideration
       between the parties and the exculpatory agreement was therefore unenforceable as a matter
       of law. White, 256 Ill. App. 3d at 357. The White court also found the exculpatory agreement
       contrary to public policy:
                “Exculpatory agreements that are contrary to public policy include those (1) between
                an employer and an employee; (2) between the public and those charged with a duty
                of public service, such as involving a common carrier, an innkeeper, a public
                warehouseman or a public utility; and (3) between parties where there is such a
                disparity of bargaining power that the agreement does not represent a free choice on
                the part of the plaintiff, such as a monopoly or involving a plaintiff without a
                reasonable alternative.” White, 256 Ill. App. 3d at 358-59.
¶ 30        The White court found a disparity of bargaining power because the plaintiff was required
       to sign the exculpatory agreement in order to complete her job application for the position
       of firefighter/paramedic. White, 256 Ill. App. 3d at 359. The White court was not persuaded
       by the defendants’ assertion that they did not have a monopoly on the job market and that the
       plaintiff could apply for work elsewhere, and instead reasoned that the plaintiff really had no
       bargaining power due to the economic compulsion facing those in search of employment.
       White, 256 Ill. App. 3d at 359. The court also found that the exculpatory agreement was
       against public policy because the relationship between the defendants and the plaintiff, as
       potential employer and job applicant, was similar to the relationship between an employer
       and an employee. White, 256 Ill. App. 3d at 359.
¶ 31        White does not persuade us differently. First, plaintiff in the case at bar does not make
       an argument regarding consideration, which was the backbone of the White decision.
       Moreover, plaintiff was not under the same economic compulsion as the plaintiff in White.
       Rather, plaintiff here could have sought rehabilitation services at another facility, including
       at a VA facility. Having previously completed a rehabilitation program, plaintiff was familiar
       with the landscape of rehabilitation services available in the area, and in fact had spent the
       days prior to entering defendant’s program in a rehabilitation program offered at another
       facility, Haymarket. Had plaintiff chosen not to become a beneficiary in defendant’s
       program, plaintiff could have found other alternatives for treatment, food and shelter.
¶ 32        Moreover, plaintiff entered defendant’s rehabilitation program with the expectation that
       he would receive assistance with his drug and alcohol addictions. In White, the disparity was
       found between an individual who needed employment and an entity that could provide her
       with employment, an essential economic necessity. First, as discussed above, the case at bar
       does not concern an application for employment. Second, defendant offered plaintiff
       rehabilitation services and not food and shelter, the alleged necessities for which plaintiff
       argues he was under an economic compulsion to acquire. The record does not support
       plaintiff’s contention that there was a disparity of bargaining power between himself and
       defendant. The circuit court did not err in its grant of summary judgment where there was
       no issue of material fact.

¶ 33                 2. The Exculpatory Clause Applied to the Instant Injury


                                                -9-
¶ 34       Next, plaintiff contends that the circuit court erred in granting summary judgment
       because the exculpatory agreement does not apply to the underlying incident. Specifically,
       plaintiff argues that the exculpatory clause was ambiguous and does not contain the
       unequivocal language necessary for an effective exculpatory agreement. We disagree.
¶ 35       “The primary goal of contract interpretation is to give effect to the parties’ intent by
       interpreting the contract as a whole and applying the plain and ordinary meaning to
       unambiguous terms.” Joyce v. DLA Piper Rudnick Gray Cary LLP, 382 Ill. App. 3d 632,
       636-37 (2008). “A contract is not rendered ambiguous merely because the parties do not
       agree on its meaning.” Platt, 351 Ill. App. 3d at 330. “If the contract terms are unambiguous,
       the parties’ intent must be ascertained exclusively from the express language of the contract,
       as a matter of law.” Meyer v. Marilyn Miglin, Inc., 273 Ill. App. 3d 882, 888 (1995).
¶ 36       An exculpatory agreement is an express assumption of risk. Platt, 351 Ill. App. 3d at 330.
       In order to effectively assume the risk of some occurrence, it must be demonstrated that the
       danger which caused the injury was one which ordinarily accompanied the activity and that
       the plaintiff knew, or should have known, that both the danger and the possibility of injury
       existed before the occurrence. Thus, foreseeability of a specific danger is an important
       element of the risk which a party assumes and will often serve to define the scope of an
       exculpatory agreement. However, “ ‘[t]he parties may not have contemplated the precise
       occurrence which resulted in plaintiff’s accident, but this does not render the exculpatory
       clause inoperable.’ ” Harris, 119 Ill. 2d at 549 (quoting Schlessman v. Henson, 83 Ill. 2d 82,
       86 (1980)). This court has noted:
                    “An exculpatory agreement must contain clear, explicit, and unequivocal
               language referencing the type of activity, circumstance, or situation that it
               encompasses and for which the plaintiff agrees to relieve the defendant from a duty
               of care. [Citation.] However, the parties need not have contemplated the precise
               occurrence which results in injury. [Citation.] The injury must only fall within the
               scope of possible dangers ordinarily accompanying the activity and, therefore,
               reasonably contemplated by the parties.” Evans v. Lima Lima Flight Team, Inc., 373
               Ill. App. 3d 407, 414-15 (2007).
¶ 37       Here, the terms of the beneficiary’s admittance statement, including the exclusionary
       clause, are clear and unambiguous. The statement sets forth that the beneficiary agrees to
       participate in the rehabilitation program, including performing work therapy, attending
       religious services, and refraining from using or bringing intoxicants into the building. The
       beneficiary knows that he will be given work therapy assignments and that he cannot hold
       defendant liable for any injuries sustained while participating in work therapy. The statement
       contains a waiver of liability for any personal injuries the plaintiff may incur while in the
       rehabilitation program:
               “I agree for myself, my heirs or assigns, that should any accident occur involving a
               personal injury to myself of loss or damage to my property during my residence in
               this Center, to hold The Salvation Army free and harmless from any and all liability
               in connection herewith.”
       The statement applies to plaintiff’s participation in the program, as a whole, including any


                                               -10-
       work therapy he may perform. The exclusionary clause likewise pertains to the beneficiary’s
       participation in all components of the program, including work therapy.
¶ 38        Plaintiff argues that the exculpatory clause applies only to injuries physically occurring
       at the Center located at 506 North Des Plaines Street, but this contention is not a reasonable
       reading of the unambiguous exculpatory clause. The clause clearly states that the plaintiff
       agrees to hold defendant free and harmless from any and all liability in connection with any
       personal injuries that occur while he is a beneficiary in the adult rehabilitation program.
       There is no limitation as to the physical or geographical location at which plaintiff may be
       injured. At the time of his injury, plaintiff was a beneficiary in defendant’s rehabilitation
       program. As part of the program, he participated in work therapy and attended drug and
       alcohol meetings, among other responsibilities. On the day he was injured, plaintiff was
       working as an assistant, picking up and delivering donations for defendant. When injured,
       plaintiff was involved in the work therapy component of the program. Although plaintiff may
       not have contemplated the precise injury or circumstance which caused his injury, plaintiff
       could reasonably have contemplated that he might be injured while completing his work
       therapy assignment. See Harris, 119 Ill. 2d at 549. Therefore, under the statement, defendant
       cannot be held liable for injuries suffered.
¶ 39        Because we find the exclusionary clause at issue to be unambiguous, we need not
       consider extrinsic evidence in order to ascertain the parties’ intent. See Meyer, 273 Ill. App.
       3d at 888.
¶ 40        The trial court did not err in granting summary judgment where no genuine issue of
       material fact exists.

¶ 41                                  III. CONCLUSION
¶ 42      For all of the foregoing reasons, we affirm the judgment of the circuit court of Cook
       County.

¶ 43      Affirmed.




                                                -11-